PER CURIAM.
In this dissolution-of-marriage proceeding the father appeals from that portion of the decree which awards custody of the two-year-old child of the parties to the mother. He concedes that the mother is a fit parent, but contends that he is more so. We find nothing to justify a departure from the general rule that in such a situation we defer to the trial judge. Rea v. Rea, 195 Or 252, 245 P2d 884 (1952); Starin and Starin, 29 Or App 557, 564 P2d 748 (1977).
Affirmed. Costs to respondent.